Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments, see pages 7-10, filed February 16, 2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of claims 21-35 has been withdrawn. 
Response to Amendment
The amendment submitted February 16, 2022 has been accepted and entered. Claims 21, 30, 32, 34 are amended.  No claims are added.  No claims are cancelled.  Thus, claims 21-40 are examined. 
Allowable Subject Matter
Claims 36-40 were indicated as allowable in the previous Office Action date November 26, 2021.
Claims 21-35 are allowable over the prior art.
Independent claims 21 and 30 are amended to include allowable subject matter of claim 36, as indicated in the previous Office Action date November 26, 2021, regarding analyze the image data from the second camera system to determine that the optical window is obscured, wherein the image data from the first camera system and the image data from the second camera system are transformed into a first gradient image and a second gradient image, respectively, wherein the processing unit is configured to provide a window obscuration alert after determining that a cross-correlation value between the first gradient image and the second gradient image exceeds a predetermined threshold, as claimed in combination with the rest of the claim limitations.
Claims 22-29 and 31-35 are allowable based on their dependency.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/